Citation Nr: 1533629	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-44 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.
 
2.  Entitlement to service connection for sinus disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to July 1998.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

In April 2014, the Board remanded the claims for further development, namely, to obtain a VA examination to determine the etiology of the claimed conditions.  The claims have now returned to the Board for further adjudication.

The issues of entitlement to service connection for left knee, neck and right ankle disabilities were granted by the RO in a March 2015 rating decision.  As such, these issues have been resolved and are not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's headache condition is not shown to be casually or etiologically related to any disease, injury, or incident during service; or that it is secondary to service-connected disability.  

2.  A sinus disorder is not credibly demonstrated by the evidence of record.

CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for a headache condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria establishing entitlement to service connection for a sinus condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for a headache and sinus condition.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this appeal, a VCAA letter dated in August 2009 informed the Veteran of VA's duties to notify and assist in the development of a claim prior to the appealed December 2009 rating decision.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA examination and treatment records, private treatment records, and the Veteran's testimony.  

The Board is also satisfied that there has been substantial compliance with the April 2014 remand directives, which included attempting to obtain the outstanding private treatment records, and a VA medical examination and etiological opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

The AMC provided the Veteran appropriate VA examinations in June 2014 for his claim of a headache and sinus condition.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issues on appeal.  Thus, the examination reports are an adequate basis on which to adjudicate the claims.

As noted above, the Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the undersigned fully identified the issues on appeal.  Also, the hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  Further, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or  disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.



A.  Factual Background

The Veteran contends that he experienced recurring headaches and sinus problems that are related to service.  

Service treatment records include a November 1986 report of medical examination which revealed that the Veteran had a normal head, face, neck, and scalp, sinuses, mouth and throat.  In a January 1992 report of medical history, the Veteran reported that he was in good health and he denied having frequent or severe headaches, ear, nose, throat (ENT) trouble, chronic or frequent colds, or sinusitis.  The accompanying report of medical examination revealed that the Veteran had a normal head, face, neck, scalp, sinuses, mouth and throat.  

An August 1992 treatment record revealed complaints of migraine headaches that lasted for two days in the frontal area.  The Veteran reported that the pain was steady and throbbing with movement.  He reported a family history of migraines and stated that he had visual blurring and did not sleep well the previous night due to his migraines.     

A June 1996 treatment record revealed that the Veteran was self-referred for depression due to marital issues and a pending divorce.  He experienced self-harming thoughts and related this to his commanding officer who referred him for medical care.  In a July 1996 treatment record, the Veteran complained of frontal headaches that lasted for several weeks upon waking up that were not relieved by medication.  The examiner noted that the Veteran was currently receiving treatment for marital relationship problems and he was being evaluated for depression.  

In an August 1997 report of medical history, the Veteran reported that he was in good health and he denied experiencing frequent or severe headaches.  

In a November 1997 treatment record, the Veteran complained of headaches, ear popping, and non-productive coughing for the past four to five days.  A physical examination revealed tender to palpitation (TTP) over the frontal sinus but not maxillary sinus area.  The clinician provided a diagnosis of frontal sinusitis and otitis media.  

A December 1997 treatment record continued to show complaints of sinusitis but no headaches were noted.  The clinician provided a diagnosis of resolving otitis media and sinusitis.  

In a February 1998 treatment record the Veteran complained of sneezing, coughing, runny nose and headaches for the past three days.  He reported that he had a cold last week that went away but had now returned.  The clinician reported that a physical examination revealed negative TTP over the frontal and maxillary sinuses.  

At the April 1998 report of medical history for separation, the Veteran reported that his health was good and he reported a history of frequent and severe headaches, sinusitis, attempted suicide, and depression or excessive worry.  In the accompanying report of medical examination, the clinician found that the Veteran had a normal head, face, neck, scalp, sinuses, mouth and throat.  He noted that the Veteran had had suicidal attempts over his marital divorce and he was treated for depression in June 1996.  He also noted that the Veteran experienced frequent headaches during his depressive episodes for six months but they had resolved.  Finally, the examiner noted one episode of sinusitis in November 1997.  

B.  Headache Condition

The Veteran seeks entitlement to service connection for a headache condition.  

VA treatment records from the Memphis VA Medical Center dated in December 2010 revealed complaints of headaches that occurred about three times a week for the past four years.  The Veteran reported that the headaches lasted all day and were usually above the right eye on the forehead.  The physician noted that the Veteran also had symptoms of obesity, snoring and excessive daytime sleepiness, and sharp epigastric abdominal pain once a week.  A physical examination revealed that the Veteran was alert and in no acute distress.  The physician provided a diagnosis of chronic headaches associated with obesity and excessive daytime sleepiness and referred the Veteran for a sleep study.  

A March 2011 mental health note confirms that the Veteran underwent a sleep study and was diagnosed with sleep apnea.  In an April 2011 treatment record, he reported that he was sleeping better and he had more energy since using the CPAP machine.  

At the January 2012 Board hearing, the Veteran also testified that he was diagnosed with sleep apnea after service and was told that his headaches were secondary to sleep apnea.  

The Veteran was afforded a VA examination in June 2014.  The examiner reported that a review of the claims file and in-person examination was conducted.  He provided a diagnosis of tension headaches and the date of diagnosis in January 2005.  The Veteran reported a medical history of headaches for several years, but he was not taking any medication.  The examiner noted that VA treatment records from the Memphis VA Medical Center (VAMC) dating back to May 2009 do not indicate any complaints or diagnosis of a headache disorder.  The examiner noted that a May 2010 sleep study did mention "chronic headaches, snoring, obesity and excessive daytime sleepiness as a reason for referral to a sleep study."  The Veteran was diagnosed with sleep apnea and given a CPAP machine.  

The examiner found that service treatment records document only "occasional headaches" associated with an upper respiratory infection in 1996 and when he was depressed over martial issues and divorce which were subsequently resolved by 1998.  The examiner referenced a report of medical history in January 1997 and April 1997 in which the Veteran reported that he was in good health and he denied having frequent or severe headaches.  The examiner found no treatment or diagnosis of a chronic headache disorder in service.   Instead, the first complaint of severe headaches after service was noted by a January 2005 private treatment record from Dr. Y.  He also found prior treatment records dating back to January 2004 were silent for any complaints or treatment of a headache condition.  

The examiner noted that the Veteran had headache pains on the right side of his head that lasted less than one day.  The examiner found no evidence of migraine headaches.  He opined that the Veteran appeared to have tension-type headaches based on the reported symptoms.  While service treatment records related depression to marital issues, the Veteran denied any issues of frequent headaches by April 1998.  Additionally, medical records are silent for complaints or treatment of headaches until January 2005.  Therefore, based on the lack of a diagnosed chronic headache disorder during service or at the time of separation, the examiner concluded that the reported periods of headaches during service during 1996 were "transient" and resolved.  In addition, private treatment records did not indicate complaints or treatment of headaches until many years after service, and there was no evidence that his current headaches were incurred in or directly caused by military service.    

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinion on the question of whether the Veteran's headache condition is etiologically related to service is the June 2014 opinion.  While the examiner did not specifically note the 1992 headaches, the omission does not undermine the examiner's central finding that the Veteran's documented headaches were "occasional."  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, and he supported his opinion through citation to the facts of the Veteran's case and explained his basis for finding that the Veteran's headaches in service were transient and resolved before his headache diagnosis in January 2005.  For these reasons, the Board finds the June 2014 examiner's opinion to be highly probative to the question at hand.

The only contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, he is competent to report having a history of headache symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board, however, finds that there is no credible lay evidence of continuity of symptoms since service.  Service treatment records indicated that the Veteran was treated for headaches on separate occasions including as due to a respiratory infection and his marital problems that were noted to be resolved in the April 1998 separation examination.  Specifically, in the August 1992 treatment record, the Veteran complained of migraine headaches in the frontal area with visual blurring.  In a November 1997 treatment record, the Veteran complained of headaches over the frontal sinus area.  In contrast, post service, the December 2010 VA treatment record indicated that his headaches occurred about three times a week for the past four years and the current headaches were usually above the right eye on the forehead.  Thus, the record of evidence does not support a finding of continuity of symptoms of the headache symptoms noted in service with those described since service.  With regards to his testimony that he has been told that his headaches are secondary to sleep apnea, the Board notes that the Veteran is not service-connected for sleep apnea.  Thus, this statement is also insufficient to support a claim for service connection.  Moreover, the Board finds that the determination of whether any current headaches are a continuing chronic disease process of headaches noted in service as opposed to headaches triggered by separate and distinct post-service events is medically complex thereby requiring medical expertise to resolve.  Here, the medical opinion evidence has indicated that there is no relationship between the Veteran's current headache disorder and headaches he experienced in service.  The medical opinion is more probative than the Veteran's lay opinion, and is dispositive of the nexus question presented in this case. 

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a headache condition that is etiologically related to his military service, to include secondary to service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for headaches must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Sinus Condition

The Veteran seeks entitlement to service connection for a sinus condition. 

The Board notes that the November 1997 service treatment record revealed that the Veteran complained of headaches, ear popping, and non-productive coughing for the past four days.  A physical examination noted TTP over the frontal sinus and the Veteran was diagnosed with sinusitis and otitis media.  A follow up December 1997 treatment record continued to show complaints of sinusitis and the clinician diagnosed him with resolving sinusitis and otitis media.  At the April 1998 report of medical history, the Veteran reported a history of sinusitis.  However, the accompanying separation examination provided normal findings and the clinician noted "one episode of sinusitis in November 1997."  

Post-service records including Memphis VA Medical Center and private medical records are negative for a diagnosis for a sinus condition.  

A May 2011 VA treatment record revealed complaints of feeling choked when he swallowed for the past four months.  The Veteran also reported that it made him cough a lot to clear his throat and after he would have a sore throat.  He reported having nasal congestion for a day due to mowing the lawn and took Sudafed which helped.  The Veteran reported that he slept well with his CPAP machine.  

At the January 2012 Board hearing, the Veteran testified that he had several sinus infections while in service and since service.  The Veteran stated that he did not know the cause but it was not seasonal.  The Veteran reported that he was not on any medication and he took antibiotics prescribed by the VA medical center when needed.  

The Veteran was provided a VA examination in June 2014.  The examiner found that the Veteran did not have a sinus, nose, larynx, or pharynx condition.  Instead, the Veteran had an isolated diagnosis of sinusitis in December 1997 while in service.  The examiner found that the remaining service treatment records were silent for any actual sinusitis so it appeared that the diagnosis was made clinically but not confirmed by diagnostic imaging at that time.  

Since service, the examiner noted that the Veteran's private treatment records were silent for any evidence of a chronic or recurrent sinusitis condition.  The examiner referenced a June 2014 X-ray of the sinus which found no evidence of a sinus disease.  Thus, the examiner concluded that the Veteran's claimed condition was less likely than not incurred or caused by in-service injury, event or illness.  The examiner concluded that the Veteran did not have a sinus condition based on the medical records, current examination, and June 2014 X-ray report.  Additionally, service treatment records contained only one isolated diagnosis of sinusitis which was a clinical diagnosis without objective evidence on formal imaging.  

The Board finds that diagnosing sinusitis requires medical expertise because it involves an internal physical process extending beyond an immediately observable cause-and-effect relationship and requires diagnostic testing to identify.  Here, the medical opinion evidence shows that the Veteran does not have a credible diagnosis of chronic sinusitis, much less sinusitis etiologically related to symptoms noted in service.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for a sinus condition is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a sinus condition, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a sinus condition is denied.


ORDER

Entitlement to service connection for a headache condition is denied.

Entitlement to service connection for a sinus condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


